DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-29 are pending in the application.
Claims 18-29 are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “80”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitations “wherein the first foam layer is softer than the second foam layer” in lines 1-2 which is indefinite.  The term “softer” is a relative term. The term “softer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-29 is/are rejected under 35 U.S.C 103 as being unpatentable over Carr (WO 2017019868 – of record) in view of Petersen (US PGPUB 20060135050), Dunn (US PGPUB 20160022885) and Edward (US PGPUB 20100125233).
Regarding claim 18, Carr discloses a wound debridement device (a multilayer foam 150 that is capable of debriding and cleaning wounds: ¶0076) comprising:
a first foam layer (a first foam layer 151: Fig. 2) coupled to a second foam layer (a second foam layer 155: Fig. 2) that is different from the first foam layer (the first foam layer 151 coupled to the second foam layer 155 by bonding two foam layers together: ¶0030 and 0070);
wherein the first foam layer has a first surface that is exposed (annotated Fig. 2) and a second surface that is coupled to the second foam layer (a second surface of 151 is coupled to 155 wherein the interface layer 153 is optional: ¶0030, 0070 and annotated Fig. 2);
…
wherein the first foam layer is hydrophilic (¶0026) and … 

    PNG
    media_image1.png
    685
    877
    media_image1.png
    Greyscale

Carr in the embodiment of Fig. 2 does not disclose wherein the first surface includes a central portion and an edge portion surrounding an entirety of the central portion, where the central portion is provided with a plurality of grooves cut into the first surface and the edge portion is continuous and characterized by an absence of a groove; wherein the first foam layer has a pore-per-inch value in a range from 70 - 90; wherein the second foam layer is hydrophobic.
However, Carr further suggests surface modification for the foam layers is produced to improve aesthetic appeal of the foam layers and provide an increased absorption surface area for improving an absorption rate of foam layers (¶0090).
In an embodiment of Fig. 8, Carr further discloses wherein the first surface includes a central portion and an edge portion surrounding an entirety of the central portion (¶00119 and see annotated Fig. 8 below) and where the central portion is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in the embodiment of Fig. 2 by incorporating a central portion and an edge portion for the first surface of the first foam layer, similar to that disclosed by Carr in the embodiment of Fig. 8, in order to increase surface area, provide deeper cavities, and improve absorption rate of foam layers as suggested in ¶0090 and 00120 of Carr.

    PNG
    media_image2.png
    501
    582
    media_image2.png
    Greyscale


In an analogous art for being directed to solve the same problem, removing material from a surface, Petersen discloses an abrasive article (402) that is used in a wide variety of end use applications (¶0005). Petersen further discloses/suggests the abrasive article comprising a central portion with a plurality of grooves (abrasive free holes 462: ¶0036 and Fig. 7) and an edge portion without grooves (an abrasive surface 460 without grooves: ¶0036 and annotated Fig. 7) for the benefit of enhancing an abrasive surface to conform to a contoured surface (¶0036). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of incorporating the central portion of the first surface of the first foam layer with a plurality of grooves and the edge portion of the first surface of the first foam layer without groove yields the predictable result of enhancing an abrasive surface such as a wound surface to conform to a contoured surface. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr by incorporating a central portion and an edge portion for the first surface of the first foam layer, similar to that disclosed/suggested by Petersen, in order to enhance an abrasive surface to conform to a contoured surface, as suggested in ¶0036 of Petersen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).

    PNG
    media_image3.png
    436
    619
    media_image3.png
    Greyscale

Petersen in the embodiment of Fig. 7 does not disclose that the plurality of grooves cut into the first surface of the first foam layer. However, Petersen in the embodiment of Fig. 6 further suggests that the grooves is arranged in a variety of patterns, sizes and shapes in order to improve the conformability of the article (¶0036). Petersen further discloses/suggests that the abrasive article (402/302) is provided with a plurality of grooves cut into the first surface (the first surface of the abrasive article is arranged in a grid pattern with narrow cuts or slits 334: ¶0035 and Fig. 6) for the benefit of permitting separated regions to compress or move independently relative to adjacent separated regions (¶0035-0036). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a plurality of grooves cuts into the first surface of the central portion of the first foam layer yields the predictable 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen by providing a plurality of grooves cuts into the first surface, similar to that disclosed/suggested by Petersen in the embodiment of Fig. 6, in order to permit separated regions to compress or move independently relative to adjacent separated regions and improve conformability of the article, as suggested in ¶0035-0036 of Petersen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
In the same field of endeavor, wound dressings, Dunn discloses a negative pressure treatment system 101 comprising one or more foam layers 102-104 and 200 (¶0068, 0081, and Figs. 1-2). Dunn further discloses/suggests that the foam layer 200 has a porosity in a range of 60-200 pore per inch (ppi) (¶0081) for the benefits of forming a less rigid foam structure and minimizing granulation tissue formation (¶0081). The taught ppi range overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen by selecting pore per inch within the claimed range, similar to that disclosed/suggested by Dunn, in order to form a less rigid foam structure and minimize granulation tissue formation, as suggested in ¶0081 of Dunn and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).

In the same field of endeavor, wound dressings, Edward discloses a reduced-pressure treatment system for treating a wound comprising a composite manifold 108 (¶0020). Edward further discloses/suggests that the composite manifold 108 comprises a first manifold layer of hydrophilic foam and a second manifold layer of hydrophobic foam (¶0022) for the benefits of minimizing compression at a wound edge and preventing or minimizing injury to the wound edge of the wound being treated with reduced pressure (Abstract and ¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen and Dunn by substituting the hydrophilic second foam layer to the hydrophobic second foam layer, similar to that disclosed/suggested by Edward, in order to minimize compression at a wound edge and prevent or minimize injury to the wound edge of the wound being treated with reduced pressure, as suggested in Abstract and ¶0045 of Edward and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Regarding claim 19, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr further discloses/suggests wherein the plurality of grooves 802 is oriented in a pattern of substantially parallel grooves (Fig. 8A).

Petersen further discloses/suggests that the plurality of grooves is oriented in a pattern of substantially parallel grooves (annotated Fig. 7 above) for the benefit of improving the conformability of the article (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn and Edward by rearranging the plurality of grooves, similar to that disclosed/suggested by Petersen, in order to improve the conformability of the article, as suggested in ¶0036 of Petersen and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).
Regarding claim 20, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr does not disclose wherein the plurality of grooves includes a first set of grooves are in one direction and a second set of grooves in a direction perpendicular to the first set of grooves and wherein each of the plurality of grooves is separated from an adjacent groove by a ridge.
Peterson further discloses/suggests that the plurality of grooves includes a first set of grooves are in one direction and a second set of grooves in a direction perpendicular to the first set of grooves (see annotated Fig. 7 above) for the benefits of improving the conformability of the article (¶0036).

Regarding claim 21, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr further discloses that the first foam layer (151) is coupled to the second foam layer (155) by an adhesive layer (an interface layer 153 is interposed between 151 and 155 for bonding 151 and 155 together: ¶0070 and Fig. 2; thus the interface layer 153 reads on the adhesive layer).
Regarding claims 22 and 25, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr does not disclose that an outer perimeter of the device is substantially triangular. 
Petersen further discloses/suggests that the abrasive article is sized/shaped in order to match a particular working surface shape and/or fit comfortably in a user’s hand (¶0003 and 0041). 
Dunn further discloses/suggests that one or more foam layers (102 and 104) can be cut to size for the benefit of fitting the foam layers within the wound (¶0068). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn, and Edward by changing shape of the outer perimeter of the multilayer foam, similar to that disclosed/suggested by Petersen and/or Dunn, in order to match the multilayer foam with a particular working surface shape, fit the multilayer foam comfortably in a user’s hand, and/or fit the multilayer foam within the wound, as suggested in ¶0003 and 0041 of Petersen and ¶0068 of Dunn, as it has been held that the use of known technique to yield predictable result is prima facie obvious, and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
(See MPEP §§ 2143 (I) (C & G) and 2144.04 (IV) (B)). 
Regarding claims 23 and 24, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr in the embodiment of Fig 2 does not disclose the thickness of the foam layers.

 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn, and Edward by changing the thickness of the first and second foam layers, similar to that disclosed/suggested by Carr in embodiment of Fig. 7A-G, in order to customize foam layers for a particular purpose such as different concentrations or types of medicament or permit greater control over release of those components into a wound or softness, conformability, foam strength, foam hydrophilic properties, other layer properties, or combination thereof, as suggested in ¶00106 of Carr and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (See MPEP § 2144.04 (IV) (A)).
claim 26, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr in the embodiment of Fig. 6B discloses/suggests wherein each of the plurality of grooves is separated from an adjacent groove by a ridge (see annotated Fig. 6B below), where the ridge has an exposed ridge surface defined at the first surface of the first foam (¶0093 and Fig. 6B), and an angle measured from the exposed ridge surface to the adjacent groove is 90 degrees (see annotated Fig. 6B below). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn, and Edward by providing a plurality of grooves, similar to that disclosed/suggested by Carr in the embodiment of Fig. 6B, in order to create more surface area while reducing the wound contact area, as suggested in ¶0093 of Carr.

    PNG
    media_image4.png
    446
    794
    media_image4.png
    Greyscale

claim 27, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 18.
Carr in the embodiment of Figs. 7A-G further suggests that the layer thickness is variable and the layers are customized for softness (¶00106).
Dunn further discloses/suggests that the foam layer 200 has a porosity in a range of 50 ppi or less (¶0081) for the benefits of forming a more rigid foam structure and assisting in compressing with heat and/or pressure (¶0081). The taught ppi range overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn, and Edward by making the first foam layer softer than the second foam layer and by selecting pore per inch of the second foam layer within the claimed range, similar to that disclosed/suggested by Carr and Dunn, in order to form a more rigid second foam layer, assist in compressing with heat and/or pressure and to customize foam layers for a particular purpose, as suggested in ¶00106 of Carr and ¶0081 of Dunn and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).
Regarding claim 28, Carr discloses a wound debridement device (a multilayer foam 150 that is capable of debriding and cleaning wounds: ¶0076) comprising:
a first foam layer (a first foam layer 151: Fig. 2) coupled to a second foam layer (a second foam layer 155: Fig. 2) that is different from the first foam layer (the first foam layer 151 coupled to the second foam layer 155: ¶0070), and the first foam layer (151) 
wherein the first foam layer has a first surface that is exposed (annotated Fig. 2) and a second surface that is coupled to the second foam layer (a second surface of 151 is coupled to 155: ¶0070 and annotated Fig. 2 above);
…
wherein the first foam layer is hydrophilic (¶0026) and … 
Carr in the embodiment of Fig. 2 does not disclose wherein the first surface includes a central portion and an edge portion surrounding an entirety of the central portion, where the central portion is provided with a plurality of grooves cut into the first surface and the edge portion is continuous and characterized by an absence of a groove; wherein each of the plurality of grooves is separated from an adjacent groove by a ridge, where the ridge has an exposed ridge surface defined at the first surface of the first foam, and an angle measured from the exposed ridge surface to the adjacent groove is 90 degrees; wherein the first foam layer has a pore-per-inch value in a range from 70 – 90 and the second foam layer has a pore-per-inch value of less than 60 pore-per-inch such that the first foam layer is less coarse than the second foam layer; wherein the second foam layer is hydrophobic.
However, Carr further suggests surface modification for the foam layers is produced to improve aesthetic appeal of the foam layers and provide an increased absorption surface area for improving an absorption rate of foam layers (¶0090).
In an embodiment of Fig. 8, Carr further discloses wherein the first surface includes a central portion and an edge portion surrounding an entirety of the central 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in the embodiment of Fig. 2 by incorporating a central portion and an edge portion for the first surface of the first foam layer, similar to that disclosed by Carr in the embodiment of Fig. 8, in order to increase surface area, provide deeper cavities, and improve the absorption rate of the foam layers, as suggested in ¶0090 and 00120 of Carr.
The difference between the invention of Carr in the embodiment of Fig. 2 and the claimed invention is that there is no groove on an edge portion of the first surface of the first foam layer.
In an analogous art for being directed to solve the same problem, removing material from a surface, Petersen discloses an abrasive article (402) that is used in a wide variety of end use applications (¶0005). Petersen further discloses/suggests the abrasive article comprising a central portion with a plurality of grooves (abrasive free holes 462: ¶0036 and Fig. 7) and an edge portion without grooves (an abrasive surface 460 without grooves: ¶0036 and annotated Fig. 7) for the benefit of enhancing an abrasive surface to conform to a contoured surface (¶0036). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of incorporating the central portion of the first surface of the first foam layer with a plurality of grooves and the edge portion of the first surface of the first foam layer without groove yields the predictable 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr by incorporating a central portion and an edge portion for the first surface of the first foam layer, similar to that disclosed/suggested by Petersen, in order to enhance an abrasive surface to conform to a contoured surface, as suggested in ¶0036 of Petersen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Petersen in the embodiment of Fig. 7 does not disclose that the plurality of grooves cut into the first surface of the first foam layer. However, Petersen in the embodiment of Fig. 6 further suggests that the grooves is arranged in a variety of patterns, sizes and shapes in order to improve the conformability of the article (¶0036). Petersen further discloses/suggests that the abrasive article (402/302) is provided with a plurality of grooves cut into the first surface (the first surface of the abrasive article is arranged in a grid pattern with narrow cuts or slits 334: ¶0035 and Fig. 6) for the benefit of permitting separated regions to compress or move independently relative to adjacent separated regions (¶0035-0036). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a plurality of grooves cuts into the first surface of the central portion of the first foam layer yields the predictable results of permitting separated regions to compress or move independently relative to adjacent separated regions and improving conformability of the article.    

In the same field of endeavor, wound dressings, Dunn discloses a negative pressure treatment system 101 comprising one or more foam layers 102-104 and 200 (¶0068, 0081, and Figs. 1-2). Dunn further discloses/suggests that the foam layer 200 has a porosity in a range of 60-200 pore per inch (ppi) (¶0081) for the benefits of forming a less rigid foam structure and minimizing granulation tissue formation (¶0081). The taught ppi range overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen by selecting pore per inch for the first foam layer within the claimed range, similar to that disclosed/suggested by Dunn, in order to form a less rigid foam structure and minimize granulation tissue formation, as suggested in ¶0081 of Dunn and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).

Dunn further discloses/suggests that the foam layer 200 has a porosity in a range of 50 ppi or less (¶0081) for the benefits of forming a more rigid foam structure and assisting in compressing with heat and/or pressure (¶0081). The taught ppi range overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen and Dunn by making the first foam layer softer than the second foam layer and by selecting pore per inch of the second foam layer within the claimed range, similar to that disclosed/suggested by Carr and Dunn, in order to form a more rigid second foam layer, assist in compressing with heat and/or pressure and to customize foam layers for a particular purpose, as suggested in ¶00106 of Carr and ¶0081 of Dunn and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I).
Carr in the embodiment of Fig. 6B further discloses/suggests wherein each of the plurality of grooves is separated from an adjacent groove by a ridge (see annotated Fig. 6B below), where the ridge has an exposed ridge surface defined at the first surface of the first foam (¶0091-0092 and Fig. 6B), and an angle measured from the exposed ridge surface to the adjacent groove is 90 degrees (see annotated Fig. 6B above). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen and Dunn by providing a plurality of grooves, similar to that 
The difference between the invention of Carr and the claimed invention is that the second foam layer is hydrophilic. 
In the same field of endeavor, wound dressings, Edward discloses a reduced-pressure treatment system for treating a wound comprising a composite manifold 108 (¶0020). Edward further discloses/suggests that the composite manifold 108 comprises a first manifold layer of hydrophilic foam and a second manifold layer of hydrophobic foam (¶0022) for the benefits of minimizing compression at a wound edge and preventing or minimizing injury to the wound edge of the wound being treated with reduced pressure (Abstract and ¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen and Dunn by substituting the hydrophilic second foam layer to the hydrophobic second foam layer, similar to that disclosed/suggested by Edward, in order to minimize compression at a wound edge and prevent or minimize injury to the wound edge of the wound being treated with reduced pressure, as suggested in Abstract and ¶0045 of Edward and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Regarding claim 29, Carr in view of Petersen, Dunn, and Edward discloses all the limitations as discussed above for claim 28.

Carr does not disclose wherein each of the plurality of parallel longitudinal grooves is cut into the first surface of the first foam layer for a depth of at least 50% of a thickness of the first foam layer. However, Carr suggests that the height/depth of each groove is variable for the benefit of creating more surface area while reducing the wound contact area and improving absorption rate while decreasing wound adherence upon dressing removal (¶0093). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multilayer foam of Carr in view of Petersen, Dunn, and Edward by cutting the plurality of grooves into the first surface of the first foam layer for the depth of at least 50% of the thickness of the first foam layer J since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to change the depth of the plurality of grooves in order to create more surface area while reducing the wound contact area and improve absorption rate while decreasing wound adherence upon dressing removal. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). (See MPEP § 2144.04 (IV) (A)). Thus, each of the plurality of parallel longitudinal grooves of the first foam layer is capable of collecting slough material from a wound.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen (US PGPUB 20110270206) discloses a wound dressing comprising a hydrophilic foam layer a plurality of grooves in a central portion of the foam layer (Figs. 1-2 and accompanying text).
Ganapathiappan (US PGPUB 20170203406) discloses a polishing pad comprising grooves/channels between the first polishing element and second polishing element (Figs. 2F-K and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781